United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 10-1256
Issued: March 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2010 appellant filed a timely appeal from a March 23, 2010 merit decision of
the Office of Workers’ Compensation Programs regarding schedule award compensation.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than 28 percent impairment of her left upper
extremity, for which she received a schedule award.
FACTUAL HISTORY
On August 18, 2006 appellant, then a 49-year-old flats clerk, filed an occupational
disease claim attributing her neck, left wrist and left hand conditions to loading mail on the ledge
of the flat sorting machine (FSM) 1000 feeder. The Office accepted left carpal tunnel syndrome,
left wrist enthesopathy, left wrist synovitis, cervical sprain, brachial radiculitis, closed
dislocation of the left shoulder, displacement of cervical four disc and closed dislocation of
cervical vertebra. Appellant underwent a left carpal tunnel release on February 28, 2007 and

anterior cervical discectomy and anterior cervical fusion C5-C6 and C6-C7 on
November 26, 2007. The Office paid appropriate benefits. Under case number xxxxxx365,
appellant received a schedule award for 16 percent left upper extremity impairment.1
On December 1, 2008 appellant filed a claim for a schedule award. In a December 12,
2008 report, Dr. Ronnie D. Shade, a Board-certified orthopedic surgeon, reviewed her history,
which included prior left shoulder surgeries in June 2001 and February 2003 and provided
findings on physical examination. He diagnosed left carpal tunnel syndrome, tendinitis of the
left hand/wrist, synovitis and cervical radiculopathy. Dr. Shade advised that appellant reached
maximum medical improvement on October 23, 2008. Under the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), he
noted 35 percent left upper extremity impairment.2
In a February 5, 2009 report, an Office medical adviser reviewed Dr. Shade’s
December 12, 2008 report and found maximum medical improvement was reached on
October 23, 2008. Under the fifth edition of the A.M.A., Guides, the medical adviser opined that
appellant had 41 percent impairment of the left upper extremity.3
On May 13, 2009 the Office requested its Office medical adviser to clarify the
impairment to appellant’s left upper extremity under the fifth edition of the A.M.A., Guides. In a
July 14, 2009 report, the medical adviser indicated that he reviewed Dr. Shade’s examination to
rate 41 percent left arm impairment under the fifth edition of the A.M.A., Guides. This was
based on loss of shoulder motion, loss of wrist motion and motor and sensory deficit in the C6
and C7 and median nerve distributions. Since appellant previously received 16 percent
impairment for the left arm based on loss of shoulder motion and resection of the distal clavicle
under case number xxxxxx365, that amount was subtracted from the current 41 percent
impairment rating to find 25 percent additional impairment of the left arm.
In a November 25, 2009 letter, the Office requested that Dr. Shade reevaluate appellant
and rate impairment under the sixth edition of the A.M.A., Guides. In a December 14, 2009
report, Dr. Shade referred to the prior examination findings to find 16 percent left arm
impairment under the sixth edition of the A.M.A., Guides. He opined that appellant had left
wrist upper extremity impairment of two percent. The diagnosis of carpal tunnel syndrome was
confirmed electrodiagnostically and was ratable. Dr. Shade stated that appellant’s examination
revealed decreased sensation and weakness and she had consistent “significant, intermittent
symptoms” symptoms and some difficulty performing some activities of daily living. Under
Table 15-23, page 449, he stated that her test findings equated to grade modifier 1 for conduction
delay, history was grade modifier 1 for significant intermittent symptoms and normal physical
findings were grade modifier 1, which totaled 3 and averaged 1. Therefore, Dr. Shade selected
1

The accepted condition was calcifying tendinitis of left shoulder. This claim is not presently before the Board.

2

This was based on 20 percent impairment for motor and sensory loss at the C6 and C7 nerve roots; 15 percent
impairment for loss of left shoulder range of motion; and 5 percent impairment for loss of left wrist range of motion.
3

This was comprised of 15 percent lost shoulder range of motion; 9 percent lost wrist range of motion; 2 percent
sensory deficit and 9 percent motor deficit for the C6 nerve root, totaling 11 percent; 1 percent sensory deficit and 9
percent motor deficit for C7 nerve root, totaling 10 percent; and 5 percent impairment for carpal tunnel syndrome.

2

grade modifier 1 as final rating category, which had a default upper extremity impairment of two
percent. He indicated that the QuickDASH score of 115 was two grades more than the other
modifiers and thus was unreliable. For left shoulder contusion, Dr. Shade opined that appellant
had two percent impairment. Under Table 15-5, page 401 of the A.M.A., Guides, he selected a
default grade of C with its corresponding two percent impairment. Dr. Shade stated that
adjustment grid and grade modifiers per Table 15-7, Table 15-8 and Table 15-9, pages 406-11,
yielded a net adjustment of zero.
For cervical/spine nerve impairment of the left upper extremity, Dr. Shade opined that
appellant had 6 percent impairment for both the C6 and C7 nerve roots or a total of 12 percent
impairment. He stated that she was Class 1 per The Guides Newsletter July/August 2009 under
proposed Table 1 (spinal nerve impairment: upper extremity impairment). Under the proposed
table, a mild sensory deficit of C6 and C7 nerve root equates to one percent impairment and mild
motor deficit of C6 and C7 nerve roots equates to five percent impairment. Dr. Shade combined
one percent sensory deficit with five percent motor deficit to find six percent impairment for
each nerve. He further indicated that the adjustment grid and grade modifiers per Table 15-7,
Table 15-8 and Table 15-9, pages 406-11 were utilized and the net adjustment was zero. For
grade modifier based on functional history (GMFH) and physical examination (GMPE),
Dr. Shade found that appellant had grade modifier of 1 for each nerve root. Grade modifier for
clinical studies (GMCS) was found not to be applicable for each nerve root. Dr. Shade utilized
the net adjustment formula of (GMFH - CDX) + (GMPE - DCX) + (GMCS - CDX) and found
grade modifier 1 minus the impairment class for the diagnosed condition (CDX) of one equaled
zero net adjustment for nerve roots C6 and C7. He found the 2 percent impairment for carpal
tunnel syndrome, 2 percent impairment for left shoulder contusion and 12 percent impairment for
spinal nerve impairment or 16 percent total left arm impairment.
In a February 8, 2010 report, the Office medical adviser advised that maximum medical
improvement was reached on October 23, 2008. In reviewing Dr. Shade’s most recent report,
the medical adviser found that appellant had an additional 12 percent left arm impairment.
Under Table 15-23, page 449, the Office medical adviser found that she had compression
neuropathy of median nerve with a grade modifier of 1 for each category of test findings, history
and physical findings, or a total of 3, which yield an average of 1, for the final rating category.
He advised the default value was two percent arm impairment. The QuickDASH score of 115
was two grades higher and, therefore, not utilized. Under Table 15-5, page 401, the Office
medical adviser found a shoulder contusion was Class 1, with default value of two percent arm
impairment. He found the CDX was 1, the GMFH was 1, the GMPE was 1 and the GMCS was
not applicable. Utilizing the net adjustment formula, the medical adviser found a net adjustment
of 0: “(GMFH - CDX) (1-1) = 0; (GMPE - CDX) (1-1) = 0; (GMCS - CDX) (NA-1) = NA.”
Thus, he opined the result was Class 1 with no adjustment from the default value C which was
Class 1 or two percent impairment.
The Office medical adviser stated that a March 17, 2006 electromyogram (EMG) showed
evidence of left side C6 and C7 radiculopathy. For C6 and C7 radiculopathies, he opined that
appellant had one percent sensory impairment and five percent motor impairment, for total six
percent impairment each. Under The Guides Newsletter, July/August 2009, the Office medical
adviser found a mild sensory radiculopathy for C6 and C7 with a default value of one percent
under proposed Table 1. He accepted Dr. Shade’s estimate that CDX was 1, GMFH was 1,

3

GMPE was 1 and GMCS was not applicable. Under the net adjustment formula, the Office
medical adviser found a net adjustment of 0: “(GMFH - CDX) (1-1) = 0; (GMPE - CDX) (1-1)
= 0; (GMCS - CDX) (NA-1) = NA.” Thus, the medical adviser found that appellant was Class 1
with no adjustment from the default value C which equaled one percent impairment. For mild
motor C6 and C7 radiculopathy, the Office medical adviser noted default value five percent. He
applied Dr. Shade’s estimates of CDX 1, GMFH 1, GMPE 1 and GMCS NA to net adjustment
formula and found a net adjustment of 0: GMFH - CDX) (1-1) = 0; (GMPE-CDX) (1-1) = 0;
(GMCS - CDX) (NA-1) = NA. The Office medical adviser advised a Class 1 with an adjustment
0 from the default value C equaled Class 1, grade C or 5 percent impairment. He combined the
one percent sensory and five percent motor impairment for each nerve root to rate six percent
impairment for both the C6 and C7 radiculopathies. The Office medical adviser combined the 6
percent impairment for the C6 radiculopathy and the 6 percent impairment for the C7
radiculopathy and found 12 percent impairment based on radiculopathy. Appellant previously
received 16 percent impairment based rating on loss of shoulder motion and clavicle resection
under case number xxxxxx365, this amount should be subtracted from any impairment based on
shoulder abnormality. The Office medical adviser found that since she had 2 percent impairment
for left shoulder contusion, 2 percent minus the previously awarded 16 percent amounted to no
additional impairment for the shoulder. Therefore, the 12 percent impairment due to
radiculopathies combined with 2 percent impairment for carpal tunnel syndrome equaled 14
percent impairment. The Office medical adviser stated that 14 percent combined with the 16
percent previous left arm impairment yielded 28 percent total left arm impairment or 12 percent
additional impairment.
By decision dated March 23, 2010, the Office granted appellant a schedule award for an
additional 12 percent left upper extremity impairment. The period of the award ran from
October 27, 2008 to July 16, 2009 or a total of 37.44 weeks of compensation.4
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 provides
for compensation to employees sustaining impairment from loss or loss of use of specified
members of the body. The Act, however, does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
Office as a standard for evaluation of schedule losses and the Board has concurred in such

4

The Office advised the starting date of the schedule award was October 27, 2008 as appellant was in receipt of
compensation for disability through October 26, 2008.
5

5 U.S.C. §§ 8101-8193.

4

adoption.6 Effective May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides,7
published in 2008, as the appropriate edition for all awards issued after that date.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).10 The net
adjustment formula is (GMFH - CDX) + (GMPE - DCX) + (GMCS - CDX).
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an Office medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.11
ANALYSIS
On appeal, appellant contends that her schedule award should not have been calculated
under the sixth edition of the A.M.A., Guides since the Office medical adviser previously
reviewed her file on February 5, 2009, prior to the date the sixth edition of the A.M.A., Guides
came into effect. Pursuant to FECA Bulletin 09-03, all schedule award decisions after May 1,
2009 must utilize the sixth edition of the A.M.A., Guides.12 Even though the Office medical
adviser had previously rated impairment under the fifth edition of the A.M.A., Guides, the office
sought further medical reviewed under the sixth edition.13 The schedule award was not issued
until after May 1, 2009 and the Office properly based its decision on the sixth edition of the
A.M.A., Guides.
The Board finds that appellant has no more than 28 percent impairment to her left upper
extremity. Both Dr. Shade, in a December 14, 2009 report and the Office medical adviser, in a
February 8, 2010 report, properly applied the A.M.A., Guides to rate impairment for
6

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
9

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
10

A.M.A., Guides 494-531 (6th ed. 2008).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
12

FECA Bulletin 09-03 (issued March 15, 2009); B.M., 61 ECAB ___ (Docket No. 09-2231, issued May 14,
2010) (for decisions issued beginning May 1, 2009, the sixth edition will be used).
13

Id. FECA Bulletin 09-03 states, “Correspondence with treating physicians, consultants and second opinion
specialists should reflect the use of the new edition for decisions issued after May 1, 2009.”

5

compression neuropathy, shoulder contusion and C6 and C7 neuropathies. Both physicians
found two percent impairment for compression neuropathy. Under Table 15-23, page 449, both
physicians properly rated appellant’s test findings, history and physical findings as grade
modifier 1, which totaled 3 and averaged 1. They further found that the QuickDASH score of
115 was unreliable as it was two grades more than the other modifiers.14 Thus, the grade
modifier 1 was selected with a default upper extremity impairment of two percent. Both
physicians also found two percent impairment for shoulder contusion under Table 15-5, page
401. They indicated that appellant’s findings fit into Class 1 with default grade of C, which
corresponded with two percent impairment. Both physicians further calculated a net adjustment
score of zero under Table 15-7, Table 15-8 and Table 15-9, pages 406-11. They further found
12 percent total impairment for C6 and C7 neuropathies. Both physicians noted EMG evidence
of C6 and C7 radiculopathy on the left side and rated each radiculopathy as being a mild sensory
and mild motor impairment at C6 and C7. Under proposed Table 1,15 a mild sensory
radiculopathy at C6 and C7 equals Class 1 or one percent impairment and a mild motor deficit at
C6 and C7 equals Class 1 or five percent impairment. Since both physicians calculated a net
adjustment of zero, appellant has one percent sensory impairment and five percent motor deficit
for each C6 and C7 radiculopathy. They properly combined the 1 percent sensory impairment
and 5 percent motor impairment for each C6 and C7 radiculopathy to find 6 percent impairment
to each neuropathy, for a total 12 percent impairment.
Appellant was previously rated at 16 percent impairment to the left arm based on her
shoulder conditions. Dr. Shade, however, did not take into account her prior left upper extremity
rating. The Act and its implementing regulations provide for the reduction of compensation for
subsequent injury to the same scheduled member.16 Benefits payable under section 8107(c) shall
be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.17 The Office medical
adviser noted that the 2 percent impairment rating for left shoulder contusion would duplicate the
16 percent impairment for which appellant previously received a schedule award. Thus, the
medical adviser properly found that her current impairment was due to the C6 and C7
radiculopathy and the compression neuropathy.
The Board finds that the Office medical adviser used the appropriate tables and
methodology of the A.M.A., Guides to determine the percentage of impairment to appellant’s
left upper extremity. The Board finds that, as the medical adviser properly applied the A.M.A.,

14

The A.M.A., Guides provide that, when a grade for functional history differs by two or more grades from that
described by physical examination or clinical studies, it should be assumed to be unreliable and should be excluded
from the grading process. A.M.A., Guides 406-07.
15

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 Exhibit 4
(January 2010).
16

5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

17

Id. at § 10.404(c)(1), (2).

6

Guides to Dr. Shade’s clinical findings, his opinion represents the weight of the medical
evidence in this case.18
Under the Combined Values Chart, the 12 percent impairment due to C6 and C7
radiculopathy combined with 2 percent impairment due to compression neuropathy equals 14
percent left upper extremity impairment. The current 14 percent upper extremity impairment
combined with the 16 percent previously awarded upper extremity impairment under case
number xxxxxx365 results in 28 percent total left upper extremity impairment.19 As appellant
previously received 16 percent impairment, she was entitled to the difference of 28 minus 16 or
12 percent additional impairment, which she received.
CONCLUSION
The Board finds that appellant has no more than 28 percent impairment of her left upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
18

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

19

See A.M.A., Guides 21-22 (provides that multiple impairments are combined using the Combined Values
Chart.

7

